         Case 1:20-cv-00138-RP Document 26 Filed 02/12/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION
City Of Austin, City of San Marcos, Travis      §
County, Hays County, Barton Springs             §    CIVIL NO:
Edwards Aquifer Conservation District, Larry    §    AU:20-CV-00138-RP
Becker, Arlene Becker, Jonna Murchison,         §
Mark Weiler                                     §

vs.

Kinder Morgan Texas Pipeline, LLC, Permian
Highway Pipeline, LLC, United States
Department of Interior, David Bernhardt, U.S.
Fish and Wildlife Service, Aurelia Skipwith

      ORDER SETTING HEARING ON MOTION FOR TEMPORARY
                    RESTRAINING ORDER
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
HEARING ON MOTION FOR TEMPORARY RESTRAINING ORDER in Courtroom 4,
on the Fifth Floor, United States Courthouse, 501 West Fifth Street, Austin, TX, on Friday,
February 14, 2020 at 02:00 PM.

        IT IS SO ORDERED this 12th day of February, 2020.




                                                ______________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE
